[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 04-14042
                                                                  November 21, 2005
                           ________________________             THOMAS K. KAHN
                                                                    CLERK
                       D. C. Docket No. 02-61145 CV-KAM

ALVIN STEWART,

                                                                Plaintiff-Appellant,

                                       versus

BROWARD SHERIFF’S OFFICE,

                                                                Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                              (November 21, 2005)

Before HULL, MARCUS and HILL, Circuit Judges.

PER CURIAM:

      After review and oral argument, we affirm the district court’s grant of

summary judgment in favor of defendant-appellee Broward Sheriff’s Office on the

basis of the district court’s thorough and well-reasoned order of January 15, 2004.

      AFFIRMED.